 Case 19-16274-amc                Doc 17-1 Filed 04/21/20 Entered 04/21/20 15:38:52        Desc
                                    Certificate of Service Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                   :
 In re:                                            :
                                                   : Chapter 13
 KENNETH PAKMAN,                                   :
                                                   : Case No. 19-16274-AMC
                                Debtor.            :
                                                   :

                                          CERTIFICATE OF SERVICE

          I, Michael D. Vagnoni, Esquire, attorney for Montgomery County Tax Claim Bureau,

hereby certify that on April 21, 2020, a true and correct copy of the Notice of Appearance and

Request for Service of Papers in the above captioned case was served electronically via the Court’s

CM/ECF system or First Class U.S. Mail upon the attached service list.



                                                        /s/ Michael D. Vagnoni
                                                        Michael D. Vagnoni, Esquire




OMC\4833-8664-0570.v1-4/21/20
 Case 19-16274-amc              Doc 17-1 Filed 04/21/20 Entered 04/21/20 15:38:52   Desc
                                  Certificate of Service Page 2 of 2



                                          SERVICE LIST

ALEXANDER MORETSKY, ESQ. as counsel for Debtor, Kenneth Pakman
amoretsky@moretskylaw.com

KENNETH PAKMAN, Debtor
40 James Dr.
Richboro, PA 18954-1413

UNITED STATES TRUSTEE
USTPRegion03.PH.ECF@usdoj.gov

WILLIAM C. MILLER, ESQ., Chapter 13 Trustee
bncnotice@ph13trustee.com

SHAWN M. LONG, ESQ., as counsel for Creditor, Branch Banking and Trust Company
slong@barley.com

PAUL JOSEPH FANELLI, ESQ., as counsel for Creditor, New Residential Mortgage LLC c/o
NewRez LLC d/b/a Shellpoint Mortgage Servicing
pfanelli@pincuslaw.com




OMC\4833-8664-0570.v1-4/21/20
